Citation Nr: 1530311	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-27 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.  

2.  Entitlement to service connection for a neck/upper back disability.  

3.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, October 2009, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In July 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of additional medical records.  However, in a July 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

In February 2012, the Board remanded the claims for additional development.  

At the time of the February 2012 Board remand, the Veteran had been represented by Veterans of Foreign Wars of the United States (VFW).  Subsequently, in July 2012, the Veteran submitted another VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Danielle R. Sanger as his representative.  In February 2014, the Veteran revoked Danielle R. Sanger's representation, and this was noted by VA.  However, in January 2015, the Veteran submitted another VA Form 21-22 in which he again designated VFW as his representative.  Therefore, the Board recognizes this change in representation.    

The Veteran originally also appealed the issue of entitlement to service connection for a left shoulder disability.  A September 2012 rating decision granted service connection for a left shoulder disability, effective April 30, 2007.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a left shoulder disability, and therefore, that issue is no longer before the Board.  
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to an effective date earlier than April 30, 2007 for the grant of service connection for a left shoulder disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims.  

In February 2012, the Board remanded the Veteran's claims for service connection for a left wrist disability and a neck/upper back disability for medical opinions regarding any relationship between these disabilities and the Veteran's military service.  Regarding the left wrist disability, the Board had found that the March 2010 VA examination with opinion and supporting rationale was inadequate.  Specifically, the examiner's rationale had reflected no consideration of the Veteran's competent lay statements of a continuity of symptoms since service on an intermittent basis, see Dalton v. Nicholson, 21 Vet. App. 23 (2007), and the examiner had provided absolutely no clinical analysis to support her findings.  With respect to the neck/upper back disability, the Board had also instructed the examiner to take into account the Veteran's competent and credible reports regarding the onset and continuity of symptomatology of his disability.  

On VA examination in March 2012, the VA examiner again found that it was less likely as not that the Veteran's left wrist disability was related to service.  However, she appeared to have provided the exact same rationale from the March 2010 examination, which the Board had previously determined to be inadequate.  The examiner only added that there was nothing new and material found to dissuade her prior opinion on the Veteran's wrist condition, and that there were no arthritic changes demonstrated for the left wrist by x-ray within one year of service.  Regarding the Veteran's neck/upper back disability, the examiner also opined that it was less likely as not that it was related to service.  In rendering her rationale, the examiner noted the Veteran's 1999 service treatment record in which he was treated for muscle soreness after his car had gone off the road.  She indicated that the Veteran's muscle soreness most likely arose from him bracing himself in stopping his vehicle, which was common and did not lend itself to significant injury.  However, when discussing a 2007 post-service medical record where the Veteran complained of neck pain with a "report of [the neck pain] occurring in service," the examiner found that the Veteran's service treatment records clearly did not evidence this.          

Once VA undertakes to examine a veteran, VA is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regarding the left wrist disability, given that the March 2012 VA examiner did not consider again the Veteran's competent lay statements of a continuity of symptoms since service on an intermittent basis, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.  With respect to the neck/upper back disability, the Board finds that the March 2012 examiner's opinion is internally inconsistent, as she noted the 1999 service treatment record of neck pain but later found that service treatment records clearly did not evidence a report of neck pain during service.  Indeed, a December 1999 service treatment record clearly documents that the Veteran complained of pain in the back and neck after a motor vehicle accident.  Therefore, the VA examiner's medical opinion was also partially based on an inaccurate factual premise.  Given that the March 2012 VA examiner's opinion was internally inconsistent and partially based on an inaccurate factual premise, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.    

Additionally, the September 2012 to January 2015 VA medical records reflecting active treatment for a left wrist disability and a neck/upper back disability were associated with the claims file subsequent to the September 2014 supplemental statement of the case.  This evidence, however, was not considered by the Agency of Original Jurisdiction.  As no supplemental statement of the case has been issued with respect to these medical records, this evidence must be discussed in a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board notes that a January 2015 rating decision continued a 10 percent rating for the Veteran's left shoulder disability.  In February 2015, the Veteran expressed disagreement with the denial of his increased rating claim.  As the Veteran has filed a timely notice of disagreement with the January 2015 rating decision, the Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left wrist and neck/upper back.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination with an examiner who has not previously examined him to obtain a medical opinion clarifying whether the Veteran has a current left wrist disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist disability is due to the Veteran's period of service, to include a March 2000 left shoulder strain injury with left wrist pain.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for an appropriate VA examination with an examiner who has not previously examined him to obtain a medical opinion clarifying whether the Veteran has a current neck/upper back disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck/upper back disability is due to the Veteran's period of service, to include treatment for back and neck pain in December 1999 following a motor vehicle accident, as well as a March 2000 left shoulder strain injury with left wrist pain.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Issue a statement of the case pertaining to the issue of entitlement to an increased rating for a left shoulder disability so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, including consideration of September 2012 to January 2015 VA medical records as well as any other medical records that are added to the claims file, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






